 THE GATESRUBBERCOMPANY95The Gates Rubber CompanyandLithographers and Pho-toengravers International Union,Local 276, AFL-CIO.'Cases 27-CA-2750 and 27-,RC-3634,April 23, 1970DECISION,ORDER,AND DIRECTION OF SECONDELECTIONBY CHAIRMANMCCULLOCHAND MEMBERS BROWN ANDJENKINSOn December 31, 1969, Trial Examiner James R.Hemingway issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. The Trial Examineralso found that the Respondent had not engaged incertain other unfair labor practices alleged in the com-plaint, and recommended that such allegations be dis-missed. The Trial Examiner further found that the con-duct of the Respondent had not interfered with anelection held among Respondent's employees, and rec-ommended that the results be certified.' Thereafter,the General Counsel filed exceptions to the Trial Examin-er's Decision and a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with these cases to a three-member panel.The Board has reviewed the rulings of the Trial Exam-inermade at the hearing dud finds that no prejudicialerror was committed. The rulings are hereby affirmed.The Board has considered the Trial Examiner's Decision,the exceptions and brief, and the entire record in thesecases, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, except as mod-ified below.It is undisputed that beginning in 1966, Respondenthad a policy that printshop employees, who were unre-presented, would be granted whatever wage raises werenegotiated with the United Rubber, Cork, Linoleum,and Plastic Workers of America, herein called the RubberWorkers, for employees represented by that union.Respondent followed the policy in 1967 and 1968, butin 1969 a 13-cent-per-hour wage raise was granted tothe employees represented by the Rubber Workers eff ec-tive June 25, which was withheld from the printshopemployees until after the election among the latteremployees was held on July 11, 1969. Approximately1week after the election, a notice was posted indicatingthatRespondent "recommended" an increase of 13-cents-per-hour to all "non-union production employees'Although the Trial Examiner's recommendation that the resultsof the election be certified was directed to the Regional Director,thiswas erroneous, inasmuch as consolidation of the representationproceeding with the unfair labor practice case for hearing constituteda transfer of the representation case to the Board under Section102.69(h)(1) of our Rules and Regulations, Series 8, as amendedinDepartment 2" (printshop) effective June 25, 1969.The payment of the increase to the employees in the15 the printshop employees received the same increase.As fully set, forth by the Trial Examiner, beginningin June the printshop employees were inquiring whetherthey would also get the then-rumored 13-cent increase,and the Respondent stated that the 'increas'e- was beingwithheld from the printshop temporarily pending -theelection in order to avoid an appearance of an attemptto influence the election. In addition, one of Respond-ent's supervisors admitted that when asked by a printsh-op unit employee whether the raise would be granted,he responded that "under the conditions, we couldnot give the raise at this particular time based uponthe NLRB poster [election notice]."The Trial Examiner concluded that the Respondentdid not violate Section 8(a) (1) of the Act and didnot interfere with employees' free choice in the pendingelection by its attempts to maintain neutrality throughwithholding the wage increase it otherwise would havegranted. However, we find merit in the General Counsel'sexception to this finding. It is uncontradicted that unitemployees expressed a keen interest in the timing ofthe wage increase, and it is undisputed that, were itnot for the union election, the printshop employeeswould have received the wage increase comparable toand at the same time as that negotiated by the Respondentand the Rubber Workers. In these circumstances, neu-trality is not maintained by an announced withholdingof a wage increase because of a pending Board-conductedelection. It is well settled that the employer's legalduty is to proceed as he would have done had theunion not been on the scene. Here the Respondentwithheld increases which would normally have beengranted but for the presence of the Union and pendencyof the election and advised employees that their wageincreases were being withheld for this reason. By suchconduct the Respondent violated Section8(a)(1)andinterfered with employee free choice.' Accordingly, weshall set the election aside and direct that a new electionbe conducted at a time to be determined by the RegionalDirector.ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard hereby orders that the Respondent, Gates RubberCompany, Denver, Colorado, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Withholding wage increases, which would other-wise be granted to its employees in accordance withits past practices, because of the pendency of aconducted election and informing such employees thatsuch increases cannot be granted for that reason.'Dan HowardMfg. Co,158 NLRB 805, 813, 818,enfd as modifiedin other respects 390 F.2d 304 (C A 7)182 NLRB No. 15 96DECISIONSOF NATIONAILABOR RELATIONS BOARD(b)Reprim indmg employees foi engaging in protected, concerted activities, such as arranging a meetingtion ]of employees with an agent of Respondent to discussemployee complaints about working conditions(c) Inmy like orrelatedmannerinterferingwithrestraining,or coercing its employees in the exerciseof the right to self organization,to form join, or assistlabor organizations to bargaincollectivelythrough representatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection,or to refrainfrom any or all such activities,except to the extentthat such right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as authorized in Section 8(a) (3) of theAct[Direction of Second Election4 omitted from pubhca"In order to assure that all eligible voters may have the opportunityto be informed of the issues in the exercise of their statutory rightto vote all parties to the election should have access to a list ofvoters and their addresses which may be used to communicate withthemExcelsior Underwear Inc156 NLRB 1236N L R B vWymanGordon Compan)394 U S 759 Accordingly it is hereby directedthat an election eligibility listcontaining the names and addressesof all eligible votersmust be filed by the Employer with the RegionalDirector for Region 27 within 7 days after the date of issuance ofthe Notice of Second Election by the Regional Director The RegionalDirector shallmake the list available to all parties to the electionNo extension of time to file this list shall be granted by the RegionalDirector except in extraordinary circumstances Failure to comply withthis requirement shall be grounds for setting aside the election wheneverproper objections are filedAPPENDIX2Take the following affirmative action designed toeffectuate the policies of the Act( i)Rescind the reprimand issued on about July291969,by itsagent,ChrisM Hernandez, to anemployee andexpunge thereprimand from the personnelrecord of such employee(b)Post it its pl'intatDenverColoradoatallplaces where notices to employees are customarily post-ed copies of the attached notice marked "Appendix "3Copies ofsaid notice,on forms providedby theRegionalDirector for Region 27, shall be signed by Respondent sauthorized representative upon receipt thereof, and beimmediately thereafter posted by Respondent in conspicuous places, at the locations above stated, and bemaintained as posted for 60 consecutive days thereafter,taking all reasonable steps to insure that said noticesare not altered,defaced, folded under orcovered byany other material(c)Notify theRegionalDirector for Region 27inwritingwithin10 daysfrom the date of receiptof thisDecisionwhatsteps Respondent has taken tocomply herewithIT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound hereinIT IS FURTHER ORDERED that the election held onJuly 11, 1969, in Case 27-RC-3634, be, and it herebyis,set aside, and that said case be, and it herebyis,remanded to the Regional Director for Region 27to conduct a new election when he deems that circum-stances permit the free choice of a bargaining representa-tive9In the event that the Board s Order is enforced by a judgmentof a United States Court of Appeals the wordsin the notice readingPosted by Order of the National Labor Relations Board shall bechanged to readPosted pursuant to a Judgment of the United StatesCourt of Appealsenforcingan Order of the National LaborRelationsBoardNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT withhold wage increases, whichwould otherwise be granted to our employees inaccordance with our past practices, because ofthe pendency of a Board-conducted election andinform such employees that such increases cannotbe granted for that reasonWE WILLNOT reprimand employees for engagingin protected,concerted activities,such as arranginga meeting of employees with our agent to discussemployee complaints about working conditionsWE WILL NOT, in any like or related manner,interferewith,restrain,or coerce our employeesin the exercise of the right to self-organization,to form,join, or assist labor organizations,to bar-gain collectively through representatives of theirown choosing,or to engage in other concertedactivities for the purpose of collective bargainingor other mutual aid or protection,or to refrainfrom any or all such activities except to the extentthat such right may be affected by an agreementrequiringmembership in a labor organization asa condition of employment as authorized in Section8(a)(3) of the ActWE WILLrescind the reprimand issued on aboutJuly 29, 1969, by our agent, Chris M Hernandez,to an employee and expunge the reprimand fromthe personnel record of such employeeTHE GATES RUBBERCOMPANY(Employer)DatedBy(Representative)(Title)Thisisan official notice and must not bedefacedby anyone THE GATESRUBBERCOMPANY97Thisnoticemust remain posted for 60 consecutivedaysfrom the date of posting and must not be altered,"defaced,or coveredby anyother material.Any questions concerning this notice,or compliancewith its,provisions,may be directed to the Board'sOffice,New Custom House,Room 260,721 19th Street,Denver,Colorado 80202,Telephone303-297-3555.TRIAL EXAMINER'S DECISIONtained its principal office, plant, and place of businessinDenver-, Colorado, where it has been continuouslyengaged in the manufacture of rubber products; andthat Respondent, in the course and conduct of its busi-ness, annually sells and causes to be shipped frompoints within the State of Colorado to points locatedoutside said State, goods and materials valued in excessof $50,000. I find that Respondent is engaged'in com-merce within the meaning of the Act.STATEMENT OF THE CASEJAMES R. HEMINGWAY, Trial Examiner: Upon a'charge filed on July 15, 1969, and an amended chargefiled on August 11, 1969, by Lithographers and Photoen-gravers International Union, Local 276, AFL-CIO, here-in called the Union, against The Gates Rubber Company,rherein called the Respondent, a complaint issued onAugust 27, 1969, alleging that Respondent had engagedin unfair labor practices within the meaning of Section8(a) (1) of the National Labor Relations Act, as amended,29 U.S.C. 151,et seq.,herein called the Act. Respond-ent's answer, filed on September 5, 1969, denied thealleged unfair labor practices.Pursuant to a Stipulation for Certification upon Con-sent Election, dated June 6, 1969, a Board-conductedelection was held on July 11, 1969, which the Unionlost. Thereafter, on July 17, 1969, the Union filed timelyobjections to the election. Following an investigationby the Regional Director for Region 27, the latter foundthat there was an issue of credibility which could bestbe resolved by a hearing. The Regional Director thereforeordered that a hearing be conducted to resolve' theobjections and ordered, that that hearing be consolidatedwith the hearing in the complaint case.Pursuant to notice, a hearing was held before. meatDenver, Colorado, on, October, 14 and 15, 1969. Atthecloseof the General Counsel's case-in-chief,Respondent moved to dismiss the complaint. The motionwas denied and the Respondent, then proceeded withits case. At the conclusion of the hearing, the partiesrequested, and were given, time within which to filebriefs with the Trial Examiner. Briefs have been receivedfrom the Respondent and from the General Counseland have been considered.From my observation of the witnesses and'upon theentire record in-the case, I make the following:FINDINGS OF FACT, .1.THEFACTSOF COMMERCEThe complaint alleges and the answer admits, thatRespondent is a corporation organized under, and exist-ing by virtue of, the laws of the State of Colorado;'that Respondent, at all times material hereto, has main-'The charge and complaint, as entitled, give the name of Respondentas Gates Rubber Company The answer gives the name as The GatesRubber Company Most exhibits in evidence show the latter to bethe correct designation. It is therefore' ordered that the name of theRespondent be corrected to be preceded by the word, "The "II.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organization admitting to mem-bership employees of Respondent.III.THE UNFAIR LABOR PRACTICESA. Interference,Restraint, and Coercion1.InterrogationEmployee Melvin Gramm testified that on two occa-sions, the first in May 1969, and the second in June,his supervisor, David Burke,' asked him whether ornot he was a union man. The first incident, accordingtoGramm, occurred in the cafeteria during lunchtimewhile he was eating with some of the employees, whenBurke sat down and joined them. Gramm quoted Burkeas saying to him, "I understand you are a union man,"and that he had replied that he did not know, thatifgoing to a union meeting made him a union man,of employees he was with had been discussing theUnion before Burke joined them. Burke testified thathe had no recollection of such an incident or of makingany such statement. Burke, I found, was an honestwitness and I am sure that he was not attempting toevade the question by testifying that he did not remem-ber. Since Burke's question, if such it was, was askedin the course of a conversation about the Union alreadyin progress, and since Gramm could remember no otherpart of the conversation, I find there is insufficient,evidence from which to determine whether or not thequestion was coercive. To the extent of the evidence,Iwould deduce that it ,was not, however.Gramm testified that the second incident occurredin the dieroom, in June, at his place of work. Nearhim were his assistant and another employee. Grammtestified:Iwas going to ask him [Burke] about the raise,thatwas my,, main concern, so I hollered as he[Burke] went by, and Ed [Eckstein, an employeeworking to the'left of Gramm] had asked a questionabout the job, and so I waited until after he wasthrough. Then he came up and I asked him, andbefore I could get anything out why he kind ofthrew this on me. He. says, "You are a unionman," and I says, "Well, I don't know, I wentto a couple of meetings.",YBurke became a supervisor on March 1, 1969 98DECISIONSOF NATIONAL LABOR RELATIONS BOARDGramm went on to, testify that he had then asked hisquestion about theraise.Burke, for his part, testifiedthat Gramm had called him over to him in the dieroomat the rear of the printshop and asked about the raise.Burke was not specifically asked either on direct orcross-examination about Gramm's testimony of Burke'squestion or comment about Gramm's being a unionman. I'am skeptical of Gramm's testimony about this.In the first place, it does not make muchsense. Inthe second place, when a witness injects words like"he kind of" into his testimony, I suspect either avery poor memory or fabrication. Considering thistogether with Gramm's rather obvious bias and prejudice,I refrain from crediting this portion of Gramm's testimo-ny.2.Threatsa.LayoffEmployee Walter Kahler, an employee of better than22 years, testified that about a week before the election,George McDonald, manager of printing services forRespondent, came to where he was working on a machinethat had broken down, asked what the trouble was,and, in the course of a conversation, remarked thatif there had been a union there, they (the men whooperated the machine) would be sent home. At thattime, it was customary, when a machine broke down,to transfer the operator to another job. McDonald admit-ted a similar conversation with Kahler, fixed the dateasMay 19, 1969 (3 days before the Union had fileditspetition),but testified that Kahler had asked himwhat happens "on a downtown shop" [sic]3 when amechanical breakdown occurred, that he had told Kahlerthat to the best of his understanding the downtownshops did not permit their pressmen to tear down andrepair their machines, and that the pressman might besent home. McDonald conceded that he did not havefirsthand knowledge of what the downtown shops' agree-ment provided but had just picked up the informationin his daily contact with outside suppliers. Kahler wasnot asked, when he was on the stand, whether or nothe had elicited his answer from McDonald by askinghim the question which McDonald testified Kahler hadaskedhim, andhe was not recalled to testify on rebuttal.But in view of the fact that Kahler admitted he couldnot remember the portion of the conversation betweenthat about what was wrong with the machine and thepart where McDonald made the statement about whatwould happen under the downtown shops' contract withtheUnion, I find that Kahler did ask the question,as testifiedby McDonald, and I find that McDonald'sreply did not constitute interference, restraint, or coer-cion within the meaning of the Act.JThe downtownprintingshops hadan agreementwith the Unionand, in effect,thisquestionwould call for knowledge of what wasin that agreement.b.Reduction of work by contracting it out 'Employee Paul Prantel, an apprentice pressman's help-er, testified that in late April he had attended a unionmeeting at the home of an employee named Doug Van-dervort and that, about a week later, he had had aconversation with his supervisor, Burke, in which hehad told Burke that he had been to thatmeeting andthat Burke had asked "if I went and who was there."(Later, Prantel testified that Burke did not ask the identityof those who were there.) Prantel testified that he toldBurke that five or six people were there and that theyhad discussed what the Union could do if they organizedand "what the company could not do to us for tryingto get the Union in." Asked if he recalled anythingelse,Prantel testified, "There was something to theeffect that the union wouldn't help us because the compa-ny would send some work out to nonunion shops, andifto go on strike that, they could continue to send itout to non-union shops." Burke, was not specificallyquestioned about his conversation,; but when Burke wason the stand, the Trial Examiner offered Burke a chanceto give his side of any conversation testified to byanyone.He then denied that he had any knowledgeof the meeting at Vandervort's house before the hearingand testified that he thought Prantel must have beenconfused in testifying to a conversation with him inwhich that was mentioned. Even without Burke's denial,Iwould not credit Prantel's testimony. I find in Prantel'stestimony suggestions of vague memory (in use of suchwords as "to the effect that") and presumptive inconsis-tencies. It is not logical that Burke would say thatthe Respondent would send work out to nonunion shopsmerely because the Union was chosen by the employeesand then add that, if there was' a strike, the Respondentwould continue to send work out. Since the formersituation would appear to include the latter, one wonderswhy the latter should be mentioned at all. I am convincedthat Prantel was confused and, at best, gave a garbledversion of Burke's statements which is not reliable.Furthermore,itisobvious that Burke did not seekto undertake any investigation of union activity, sincethe information brought out, according to Prantel, wasvolunteered in the first instance by himself. I find noviolation of the Act based on Prantel's testimony. 'c.Withholding of wage increaseBefore 1966, the' Respondent had paid a scale ofwages to its printshop employees based on that in aunion agreement for the "downtown" print shops. In1966, however, it changed its policy and began to giveits printshop employees whatever wage raises were nego-tiatedwith the Rubber Workers union.4 Respondentfollowed this policy in 1967 and in 1968 also. In 1969,theRubberWorkers were in negotiations with theRespondent in June, and in late June the Respondentoffered a' general 13-cent wage increase. Before theUnited Rubber, Cork, Linoleum, and Plastic Workers of America THE GATESRUBBERCOMPANYmembers of that union had accepted this offer (theydid ratify the agreement on June 29), the rumor ofa 13-cent increase was going around, and Respondent'sprintshop employees learned, of it and more than oneof them asked their supervisors if and when they wouldget,the 13-cent increase. Kahler, Prantel, Gramm, andRichard Meyer testified to conversations in which theyhad asked Burke if they were going to receive the13-cent increase, while employee Reggie Keyes testifiedto a conversation with Edwin Moore and George McDon-ald, both conceded supervisors.Meyers, who had asked the question in late Juneor early July, testified that Burke had replied that hedid not know but that it would have to be after theelection. According to Kahler, Burke had answered hisquestion about the raise by saying "that there willbe no raise until the union question is clarified." Pranteltestified that he had asked Burke if they would geta 13-cent-an-hour raise, and that Burke had answered,"No," and that Prantel had asked why not. He quotedBurke as replying, "Do you think the company willgive you the raise and, in a few weeks vote the unionin and maybe have to go on strike?" According toPrantel, this was before it was known whether or notthe Rubber Workers would accept the 13-cent offer.Burke was not asked about this conversation. I wasnot impressed with the accuracy of Prantel's testimonyand, after observing both him and Burke, I would evalu-ate Prantel's testimony as unreliable. I do not creditit.Gramm did ask Burke about the 13-cent wage raise,but Gramm's testimony as to Burke's reply differs fromBurke's testimony. Gramm testified that Burke had said,"Gates don't have to give you nothing, just out ofspite, just because of the Union being in, they don'thave to give us nothing.'Burke admitted that sucha question was asked by, Gramm, but placed the dateas June 30 and testified'that his answer to that questionwas that the Respondent, could not grant the increaseat that time because of the upcoming election. Burkeadded that he had obtained that information that morningfrom the NLRB election poster (which listed examplesof conduct interfering with rights of employees thatmight result in setting aside the election). I credit Burke'stestimony.Employee Reggie Keyes testified that he had goneto the office of Ed Moore, a supervisor, to take somework to him in order to ask about the raise, and hadasked the question. He testified that Moore had calledGeorge McDonald,, the manager of printing services,into his office and had put the question to McDonald.According to Keyes, McDonald had answered that ifthe raise were. given to the printshop employees beforethe election, the raise would be considered bribery.McDonald quoted himself as answering that "underthe conditions, we could not give the raise at this particu-lar time based upon the NLRB poster posted on thebulletin board (election notice)." I find that the testimony99ofKeyes is consistent with McDonald's and I creditboth as to this one conversation.5The 13-cent wage increase provided for by the agree-ment between the Respondent and the Rubber Workerswas stated to be effective June 25, 1969. About a weekafter the election of July 11, 1969, a notice to printingservice personnel was posted on the bulletin board,indicating that Respondent had "recommended" a gener-al increase of 13 cents per hour to all "non-unionproduction employees in Department 2" (printshop)effective June 25, 1969. Actual payment of the increasewas made on August 1, 1969, to the Rubber Workers,and on August 15 to the printshop employees. In eachcase, the increase was given retroactively to June 25,1969.3.ConclusionsThe Respondent argues in its brief to the Trial Examin-er that the complaint merely alleges that Respondentthreatened to withhold a wage increase and that thecomplaint fails to allege that the mere temporary with-holding of the general wage increase was an unfairlabor practice. The Respondent further argues that nothreat to withhold was actually proved. By this, itsbrief indicates Respondent means that it was not tellingemployees that they would not get the increase at allor that they would receive it only if the Union lostthe election, but was merely telling them that Respondentcould not give it pending the election. Depending onall the circumstances, even this could constitute a threatif the employees could reasonably understand that theywere being penalized for attempting to get union repre-sentation.A threat need not be one filled with malice.As used in connection with the language of the Act,a threat may be no more than a statement, by onein a position to control an event, that harm to, orgain by, employees will take place. In the past 3 years,Respondent had given effect to a policy of grantinga wage increase to the unrepresented printshop employ-ees identical with that granted to employees representedby the Rubber Workers. Absent a union election theprintshop employees would have received a wageincrease comparable to that negotiated by the Respond-ent and the Rubber Workers. If Respondent had saidthat this would not be the case in 1969, its ' statementcould be regarded as a threat within the meaning ofthe Act.6 Even a statement of postponement calculatedto persuade the employees that any loss they mightsuffer in delay was attributable to the union petitioningRespondent attacked Keyes' credibility because he gave inconsistentstatements as to the source of his understanding that the Respondenthad agreed to give a 13-cent wage increase It turned out that Keyescould not have received his information from the source Keyes testifiedtoThe source of Keyes' information was of no importance, sincethe fact that Respondent had offered Rubber Workers a 13-cent increaseand that the latter had, on June 29, accepted it is undisputed Therefore,nothing was to be gained by Keyes by testifying falsely on a collateralissueIattribute his inconsistency to a weak memory of a singledetail9SterlingCabinet Corp.,109 NLRB6;N L.R B v Longhorn TransferService, Inc, 346 F.2d 1003 (C.A 5) 100DECISIONSOF NATIONALLABOR RELATIONS BOARDfor an election could be interpreted to be a threat IHowever, in this case, the Respondent did not makeany prediction that the printshop employees would notreceive the general increase at all or only if they votedin favor of the Union The Respondent's statementswere merely an explanation that the increase was beingwithheld temporarily pending the election in order toavoid an appearance of an attempt to influence theelection Such statements are reasonably to be interpret-ed as a desire to maintain neutrality" and not as athreat that the increase will not be forthcoming becauseof the Union This is all the more true because Respondent was not gratuitously advancing an argument againstthe Union It was merely answering specific questionsput by identified employees Accordingly, I find thatthe Respondent did not make threats as alleged in thecomplaint and did not thereby engage in unfair laborpractices4Reprimanding employee forengagingin concertedactivitiesand coerced its employees in the exercise of the rightsguaranteed in Section7 of the ActUpon the foregoing findings of fact and upon theentire record in the case, I make the followingCONCLUSIONS OF LAW1Respondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act2TheUnion is a labor organization within the mean-ing of Section2(5) of the Act3Respondent has not engaged in unfair labor prac-ticeswithin the meaning of Section8(a)(1) of the Actas alleged in paragraph5(a) to (e), inclusive, of thecomplaintbut it hasengaged in such unfair labor practices as alleged in paragraphV(f) of thecomplaint4Thesaid unfair labor practice is an unfair laborpractice in commerce within the meaning of Section2(6) and (7) of the ActTHE REMEDYParagraph V(f) of the complaint alleges that on orabout July 29, 1969, Respondent, acting by its agentChris M Hernandez, caused to be issued to an employeea written reprimand because of said employee's actionsin instituting a meeting between Hernandez and certainof Respondent's employees for the purpose of discussingcomplaintsaboutworkingconditionsOriginally,Respondent's answer had denied this paragraph, butat the hearing, Respondent amended its answer to admitthe allegationHence, no evidence was adduced toexplain the reason why Hernandez issued the warningIf there had been a reason to justify Hernandez' act,"Respondent neither pleaded it nor offered any evidenceof itNo question was raised as to the sufficiencyof the complaint to support a finding of an unfair laborpractice I find that paragraph V(f) of the complaintis sufficient to make out aprima faciecase of violationof the Act and I find, accordingly, that by the conductthere alleged, Respondent interfered with, restrained,Since it has been found that Respondent has commit-ted an unfair labor practice which requires a remedy,I shall recommend an order that Respondent cease anddesist therefrom and post a notice as is customaryin such cases I shall recommend that the complaintbe dismissed as to alleged unfair labor practices notherein found to have been committedSince the unfair labor practice found was committedafter the date of the election, I find that it had noeffect thereon I shall therefore recommend that theresults of the election of July 11, 1969, in case No27-RC-3634 be certified by the Regional Director[Recommended Order omitted from publicationAlton Box Board Company173 NLRB No 105Standard Coil Products Inc99NLRB 899Columbus MarbleWorks111NLRB 1162Dudley Mfg Corp167 NLRB 107 SaharaTahoe Corporation173 NLRB No 2041Such as inTerry Poultry Co109 NLRB 1097